Citation Nr: 1518048	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  08-34 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral foot disability, including as secondary to service-connected status post permanent removal bilateral great toenails.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1972 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which continued a previous denial of service connection for bilateral Morton's neuroma from a May 2006 rating decision.  Jurisdiction subsequently transferred to the Louisville RO.

In the May 2006 rating decision, the Huntington RO granted service connection for status-post removal of the great toenails, bilaterally, but denied service connection for bilateral Morton's neuroma with metatarsalgia.  The Veteran did not appeal the May 2006 RO rating decision to the Board, but within the one-year appeal period, submitted additional evidence pertaining to the feet.  See 38 C.F.R. § 3.160(c) (definition of pending claim).  The Board notes that since the original decision was issued by the RO in May 2006, additional relevant Service Treatment Records (STRs) have been associated with the claims file.  Any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).

A hearing was held on October 29, 2010, in Louisville, Kentucky, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board considered the claim for service connection on the merits in April 2011, and remanded it for further development.  The Board noted in April 2011 that, although the RO characterized the issue as one for service connection for Morton's neuroma, the Veteran claimed service connection for foot problems in general, and given the various diagnoses of foot conditions shown by the evidence of record, the Board recharacterized the issue generally as shown on the cover page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

The Board subsequently remanded the case for further development in October 2013 and July 2014.  That development was completed, and the case was returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's various disabilities of the feet, including recurring Morton's neuromas, bilateral hallux valgus, metatarsalgia, arthritis of the metatarsophalangeal joints, and plantar fasciitis were less likely as not etiologically related to military service and the wearing of ill-fitting boots; the Veteran's arthritis of the metatarsophalangeal joints did not manifest within one year of service.

2.  The Veteran's various disabilities of the feet, including recurring Morton's neuromas, bilateral hallux valgus, metatarsalgia, arthritis of the metatarsophalangeal joints, and plantar fasciitis, were not caused or aggravated by his service-connected status post permanent removal bilateral great toenails.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

A predecisional letter, sent in October 2005, advised the Veteran what the evidence must show for service connection on a direct or secondary basis, the evidence the Veteran was expected to provide, and the evidence VA would seek to obtain.  An additional letter sent in April 2011 notified the Veteran of how a disability rating and effective date would be determined.  Although the initial unfavorable decision was issued prior to VA sending the supplemental notice, the claim was subsequently readjudicated in a supplemental statement of the case, and therefore the Veteran suffered no prejudice due to the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of  the case).  The Board thus finds that VA's duty to notify has been satisfied through these letters.

VA has also met its duty to assist the Veteran.  VA and private treatment records have been associated with the file.  Social Security records were requested from the Social Security Administration (SSA), but SSA responded in December 2008 that such records were unavailable.  The Veteran was informed of this, and a formal finding of unavailability has been associated with the claims file.  The Veteran has also been provided with VA examination and medical opinions with regard to the issue on appeal.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).     Pursuant to the July 2014 remand, the Veteran was provided with another VA examination in September 2014, and a supplemental medical opinion from a VA podiatrist was given in January 2015.  The September 2014 VA examiner conducted an in-depth review of the relevant evidence of record, and responded to the Board's inquiries with clear opinions supported by a well-explained rationale.  Therefore, the Board finds the opinion to be adequate and the provision of said opinion to substantially comply with the Board's July 2014 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  


II.  Law and Regulatory Framework for Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id. at 1336; 38 C.F.R. § 3.303(b).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a not-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a Veteran are credible, the Board may consider their the Board may consider their internal consistency, facial plausibility, and consistency with other evidence of record, and may consider the source's self-interest, desire for monetary gain, and demeanor when making the statement.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

III.  Background 

The Veteran's service treatment records show recurrent episodes of ingrown toenails in service, with infection, for which he underwent multiple periods of treatment.  After military service, the big toenails on both feet were permanently removed for continued recurrence of ingrown toenails.  Service connection for status post permanent removal bilateral great toenails was granted in a May 2006 rating decision.

The Veteran's service medical records are negative for complaints or treatment of foot disability other than recurrent ingrown toenails.  The Veteran's March 1976 separation examination was clinically normal for feet; no abnormalities were noted.  

The claims file contains a February 1981 examination for enlistment into the Army National Guard.  Clinical evaluation of the feet was normal and no abnormalities or defects were noted.  Additionally, on the report of medical history, the Veteran checked the box for 'no' for the question of 'have you ever had or have you now foot trouble.  In another report of medical history, from November 1998, the Veteran again denied a past or current medical history of foot trouble.

A May 1994 private treatment record notes the Veteran's complaint of pain on the left foot and toes.  The Veteran noted taking "arthritis pills."  The physician assessed possible gout and r/o stress fracture.

A December 1995 private treatment record notes the Veteran's complaint of pain at the top of his left foot, stating that he cannot walk without shoes.  He reported the pain started a few days prior and he had no idea why it hurt.  The physician documented tenderness of the metatarsal heads for three days which began on a day he was wearing boots.  The Veteran was assessed with metatarsalgia. 

An April 1996 private treatment record notes the Veteran's complaint of pain of the third toe on the left foot.  The record indicates that there was no trauma, but a history of pain.

An October 1997 private treatment record documented the Veteran's complaint of left foot pain in the middle toe and bottom of foot under toes.  The Veteran reported throbbing pain which started four days ago, from the third toe radiating into the foot.  On examination, the left foot anterior aspect was mildly edematous and tender and the third toe was tender.  The assessment was questionable gout, left foot. 

A March 2003 private treatment note stated that the Veteran had left foot pain.  It is largely illegible, but the record includes an assessment of "neuroma and gout?"  Another March 2003 private treatment record noted the Veteran's complaint of deep soreness points throughout the third metatarsophalangeal (MTP)  joint and proximal aspect of his toe.  He stated that this had been occurring intermittently during the past two years, and that he gets pain in all types of shoe gear, but that it seems worse in his steel-toed work boots.  The Veteran stated that he was given a blood test for gout which was negative.  The doctor assessed chronic intermittent capsulitis/synovitis third MTP joint left foot.  Following blood testing in April 2003 which showed normal uric acid levels, the physician informed the Veteran that his results were more consistent with capsulitis/synovitis as opposed to gout.

A February 2005 private treatment note recorded the Veteran's complaints of aching/sore feet, the right worse than the left, for the prior six months.  He stated he got the pain in the feet with ambulation.  X-rays were taken and the Veteran was assessed with diffuse, chronic arthralgia feet.

A history and physical note from May 2005 at the VA Medical Center (VAMC) in Cincinnati Ohio stated that the Veteran's chief complaint was sore feet, right more than left.  The pain was noted to increase with activity.  Past history included diffuse chronic arthralgia of the feet.  The physician continued the assessment of chronic arthralgia of the feet, and noted that the Veteran had been followed by a podiatrist, but wanted to see a different one at the veteran's hospital because he was given the wrong boots when he was in the military, leading to foot problem.  The Veteran was assessed with plantar fasciitis and arthritis.

The Veteran was referred to podiatry, and a July 2005 VAMC podiatry note indicated that the Veteran complained of heel and arch pain, as well as burning and itching to the bottoms of both feet and between toes, and that he had a history of hemachromatosis.  Following examination, the Veteran was assessed with plantar fasciitis and tinea.  The Veteran was again seen by podiatry in November 2005.  The Veteran reported that he had been to a private pain management specialist and was told that he possibly had Morton's neuroma bilaterally.  The Veteran returned in December 2005 with neuroma-type pain to the right foot.  A February 2006 VA podiatry note stated that the recent MRI revealed no evidence of neuroma.

The Veteran was seen again by VA in July 2006, where there was noted pain to palpation of the second metatarsal head with a history of metatarsalgia of the right foot with pain when walking barefoot.

A VAMC rheumatology note from August 2006 includes an impression of arthritis secondary to hemochromatosis and chronic pain syndrome.  In November 2006, the Veteran was a walk-in with complaint of aching and throbbing pain in the toes of the left foot for two days.  An addendum noted that the Veteran had a history of arthritis, plantar fasciitis, myofascial pain syndrome and presented with left great toe pain and swelling independent of trauma or overuse.  The Veteran reported that he had a similar episode one year prior, had blood work, and was told that he was negative for gout.  The physician recorded an impression of right great toe pain and swelling, acute, with history of similar episodes one year ago, stating that the exam and history was very consistent with gout/podagra.

A lay statement was submitted in December 2006 from a friend of the Veteran.  She stated that she knew him before service and also to the present.  She stated that the Veteran was very healthy when he joined military service, but had problems with his feet when he came home from service.  She did not specify whether this was foot problem generally or relating to his bilateral recurring ingrown great toenails.

The Veteran was seen at the Cincinnati VAMC in Apri 2007 with bilateral foot pain that awakened him in the middle of the night.  The Veteran was referred for uric acid tests and X-rays.  Uric acid was elevated and the Veteran was referred to his primary care physician for long-term care of likely gout.  X-rays revealed arthritis.

An August 2007 VA podiatry note documented the Veteran's complaint of bilateral foot pain, with pain to the top of the left foot which had been present longer than the pain to the top of the right foot.  There was also mild pain on palpation to the right third intermetatarsal space, with radiation of pain.  The Veteran was referred for X-rays, and possible neuroma right foot and osteoarthritis vs. neuroma left was assessed.  August 2007 foot films taken at the VAMC found bilateral hallux valgus/bunion and mild arthritis in the first metatarsophalangeal.  
 
A December 2007 VA primary care nursing note indicates that the Veteran reported for a blood pressure check and a request for a prescription for gout treatment.  He was noted to be ambulating with a cane.  The note states that gout was in the left foot that day, and was in the right foot two weeks ago.  The Veteran was wearing house shoes as his feet were swollen, tender, and red.  He stated that "even the sheet hurts when it touches the feet."

A March 2008 VA neurology clinic note states that the Veteran had a history of chronic back pain, occasionally radiating down to the feet.  The Veteran also reported that he felt like he was "walking on marble" when barefoot.  The neurologist assessed metatarsalgia.

In April 2009, the Veteran presented to the VAMC emergency department with three days of right foot pain.  It was noted that this was similar to prior gout attacks in the past.  Examination showed right forefoot with mild swelling and erythema, and the Veteran was assessed with gout flair.  Following cramping to the toes, the Veteran's feet were x-rayed and an October 2009 VA treatment record indicates that the X-rays revealed arthritis to bilateral first MTP joints.

A private medical etiological opinion was provided in November 2010.  The podiatrist stated that he evaluated the Veteran in November 2010 for complaints of pain at the great toe joints of both feet and that a history and physical examination was performed.  The clinical and radiographic evaluation revealed degenerative joint disease (osteoarthritis) at the first metatarsophalangeal joint of both feet.  The Veteran reported that in 1972, during his military service, he was issued a pair of boots that were too small, which he wore for about 23 weeks.  He stated that the pain in the great toe joints began during this time.  The podiatrist concluded that "[i]t is possible that the initial arthritic changes occurred while wearing the ill-fitting footwear."

The Veteran submitted a statement in support of claim indicating that on discharge from the United States Marine Corps in April or May 1976, he did not receive a physical examination.  The Board notes that the March 1976 report of medical examination lists the stated purpose of examination as "release from active duty" in May 1976.

The Veteran presented testimony at a hearing before a decision review officer in May 2010.  The Veteran testified that he first experienced problems with his feet in the military, when they gave him the wrong size boots and he had to have his toenails removed numerous times.  The Veteran stated that his ingrown toenails do not relate to his Morton's neuroma, and that his Morton's neuroma makes it feel like he is walking on a marble.  The Veteran also reported that he has sharp pain in his feet from the ball, burning when he stands, and has arthritis in both big toes.  The Veteran related that he spent two weeks in a hospital in Puerto Rico during service, almost losing both big toes, because of infections from his ingrown toenails.  When asked how long after discharge he had his feet looked at, the Veteran stated that he had to have the ingrown toenails recut in approximately 1978 and had them permanently removed in 1998.  He now has arthritis in both great toes and he cannot bend them because of that.  The Veteran contended that the arthritis is due to the injections from having his toenails removed and from wearing the wrong size boots.

The Veteran also testified before the Board in October 2010.  The Veteran again testified that he was given the wrong size boots for basic training, and that he started having foot problems at that time, including ingrown toenails and toes that were cramped into the boots.  The Veteran stated that he has had problems with his feet since service, and would go to the emergency room and get treated, but that the hospital has since destroyed the records.  He described his foot pain as feeling like he has a marble or rock in the ball of his foot, and pain through the big toes which have been diagnosed as arthritis in the big toes.  The Veteran wears VA-issued orthotics.  The Veteran also testified that he has had doctors tell him that his foot conditions could be due to wearing the wrong sized boots during boot camp.  He further stated that he was treated by his family doctor as early as January 1978, and that he treated the Veteran for everything, including his feet and toe problems, but that these records were destroyed.  

The Veteran has been provided with a number of VA examinations in connection with his claim for service connection for bilateral foot disability.

At a January 2006 VA examination, the examiner reviewed the claims file and interviewed the Veteran.  It was noted that the Veteran's treatment records include multiple treatments for ingrown toenails and partial removal and a hospitalization because of infected toenails.  Following service, the Veteran had a continued history of multiple trimmings of his ingrown toenails with eventual complete removal of both toenails and debridement of the matrix of the toenail bilaterally for the great toes in 1995.  The examiner stated that the Veteran has had no residual formation of the toenails except for a tiny growth over the left great toe which the Veteran removes at home.  The Veteran reported that following service, he saw his family physician for ingrown toenails approximately 1-2 times per year throughout the 1970's and 1980's.  The examiner noted that the Veteran began complaining of pain over his right foot approximately three or four years ago, with pain over the forefoot area on the right side, on weightbearing with either standing or walking.  The Veteran also reported that for the last year or two, he felt like he was walking on a piece of marble over the forefoot on the right foot on ambulation.  The report then states that the feeling of a marble over the right foot and midfoot area has been present for approximately a twelve month period.  The Veteran reported daily pain over the feet, principally with weight bearing.  On physical examination, the Veteran had pain and tenderness over the metatarsal heads of both feet on the plantar surface.  Compression of the third web space caused pain and discomfort for the right foot.  X-rays were taken of the feet showing minimal arthrosis or arthritis involving both metatarsophalangeal joints of the great toes.  Otherwise, the tests were normal.  The VA examination report includes impressions/diagnoses of asymptomatic bilateral ingrown toenails since removal in 1995, bilateral metatarsalgia since approximately eight or nine years ago which is not service connected, Morton's neuromas bilaterally greater on the right than the left noted in the past three or four years which are not service connected.  The examiner reasoned that there was no mention of it in any of the service treatment records and the Morton's neuromas only occurred approximately three or four years ago; therefore, the Morton's neuroma was not caused by or the result of a service connected injury. 

The Veteran was provided with another VA examination in March 2009.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran gave a history of experiencing pain on the bottom of his right foot when he is walking and weight-bearing for the past couple of years.  The Veteran reported total removal of both great toenails in 2001 and stated that he was recently told that he had "Morton's neuroma."  The Veteran described severe sharp pain on the bottom of his right foot that had been present "for years."  He described the discomfort with walking as like walking on a rock.  He also complained of an occasional burning sensation and numbness in his toes.  The Veteran further complained of pain and stiffness in his feet and increased discomfort when standing and walking, stating that he has used inserts for several years and occasionally used a cane to help with balance.  The Veteran denied any injury to the feet.  August 2007 X-rays of the feet revealed bilateral hallux valgus with bunion and mild arthrosis in the first metatarsophalangeal joint.  March 2007 EMG of the right lower extremity was noted to be normal, and there was specifically no EMG evidence of peripheral neuropathy.  Examination of the feet revealed tenderness over the right metatarsal heads and bilateral hallux valgus present with a 30-degree angulation and 10-degree dorsiflexion bilaterally.  The examiner diagnosed metatarsalgia, bilateral hallux valgus, and bilateral degenerative arthritis of the first metacarpophalangeal joints.  He also stated that there was no objective evidence of neurological involvement or Morton's neuroma.  The examiner concluded that the arthritis, hallux valgus, and metatarsalgia were not due to the ingrown toenail problem experienced during service.  No rationale was provided.

At another VA examination of the feet, conducted in July 2010, the Veteran reported that during basic training in 1972, he was given boots that were too small and that he developed slow onset big toe pain.  The Veteran reported pain in both the great toe metatarsophalangeal and interphalangeal joints since 1975.  The examiner stated the Veteran was diagnosed with bilateral great toe arthritis six months prior to the examination and that the first x-rays of his feet were in 2005.  The examiner stated that there were no current great toenail-related symptoms.  Following physical examination and review of the records, the July 2010 VA examiner diagnosed bilateral great toe arthritis and bilateral Morton's neuromas as an incidental finding unrelated to service.  He stated that in his medical opinion, the claimed bilateral great toe arthritis was not caused by or aggravated by the Veteran's service-connected removal of the great toenails.  He reasoned that the two conditions are unrelated and there is no nexus with which to link these two conditions.  He continued that the great toe arthritis is due to the non-service connected hemochromatosis, as explained in an earlier rheumatology note.

The Veteran was provided another VA examination in August 2010.  That VA examiner diagnosed the Veteran with mild arthritis of the first MTP joints of each foot, stated that it was his diagnostic impression that the Veteran did not then have Morton's neuroma of the foot, and opined that a previously-diagnosed Morton's neuroma of either foot was less likely as not caused by or related to his military service or to his bilateral great toenail removal as there is no nexus.

Following remand by the Board, the Veteran was provided with an additional VA examination in May 2011.  The examiner noted that when specifically asked if he had any other foot conditions or problems during military service, other than ingrown toenails, the Veteran denied any other problems.  The examiner also stated that the Veteran did not mention any problem with ill-fitting or wrong-sized boots in service during the interview.  The examiner noted the Veteran's complaints of constant pain in the bilateral feet across all MTP joints and stiffness in the left great toe MTJ.  She stated that the Veteran's swelling, redness, and heat in the bilateral great toes is from the incidental condition of gout that is not related to military service in any way.  The diagnosis was that the Veteran had normal feet other than the absence of great toenails (although the Board notes that the examiner earlier described the presence of hallux valgus).  It was the examiner's opinion that the Veteran's condition of "no bilateral foot disability" was not caused by or the result of or etiologically related to the absence of the great toenails, since there was no disability at the time of the examination and no diagnosis was found concerning the feet in the separation examination.  She continued that there was no chronicity of care for the feet for many years following military service.

The Board remanded the case for a clarifying VA medical opinion.  In December 2013, the same examiner that conducted the May 2011 VA examination submitted an addendum opinion.  The examiner thoroughly reviewed the medical evidence of record, and stated that she considered the Veteran's lay statements, but that the objective evidence of record was clear that the Veteran did not have a history of Morton's neuromas either recurring or otherwise.  She noted that the possibility has been discussed, but the diagnosis was never made in treatment examinations and only appears in disability examinations, highlighting that MRI showed no evidence of Morton's neuroma in the right, more painful, foot.  The examiner stated that the weight of the medical literature supports that removal of the great toenails is performed for the sole indication of ingrown toenails, but does not support that ingrown toenails leads to the later development of any nerve changes (Morton's neuroma), bony changes to the first MTP joints (bunions or hallux valgus), or to the later development of any changes to the soft tissues of the foot including inflammation of the plantar fascia (plantar fasciitis).  She continued that there is also no chronicity of care for the feet or any of the diagnoses until decades following military service.  She concluded that it was less likely than not that the Veteran's conditions of recurring Morton's neuromas, bilateral hallux valgus, bilateral bunions, and/or plantar fasciitis was caused by or related to service or was caused by, related to, or permanently aggravated beyond the normal profession of the disease by the service-connected bilateral great toe removal.

Following a final Board remand in July 2014, the Veteran was again examined at a September 2014 VA examination.  The examiner noted review of the Veteran's claims file and conducted an in-person examination.  The Veteran described being issued overly-small boots during service and developing gradual onset of foot pain.  He stated that he had problems with "arthritis" all across the toes and pain with bending his feet since basic training.  He also stated that he had toenail problems that caused him discomfort during service, with multiple removals before permanent removal occurred in 1998.  He described hospitalization in 1975 for foot infection.  The Veteran stated that after he was discharged from the military, he started to wear steel-toed boots during his work as a machinist.  He reported no further regrowth of his ingrown toenails at the time of the examination, and reported no change in his foot symptoms with big toenail removals.  The Veteran described that his feet progressively worsened over the years.  He indicated that he developed bunions in both big toes about 15 years prior and metatarsalgia in both feet, with two toes that have "fused together" over time and have continued to curl over.  He stated that he feels like something is "stuck" on the balls of his feet when he walks and that he developed arthritis in his feet about 5 years prior to this examination.  He also indicated that he developed plantar fasciitis over the years and attributes this to wearing boots while in the military.  In responding to the Board's remand directives, the examiner stated that there is evidence of record which confirms that the Veteran suffered from Morton's neuroma during the appeal period.  

The July 2014 examiner provided a medical opinion that the Veteran's conditions of recurring Morton's neuromas, bilateral hallux valgus, metatarsalgia, arthritis of the metatarsophalangeal joints, and/or plantar fasciitis were less likely than not caused by or related to or permanently aggravated beyond the normal progression of the disease by an incident of service, to include his wearing of too-small boots during basic training and infantry school, because there is no nexus by which to link these conditions, as per the weight of the medical literature.  He continued that there are multifactorial etiologies for the Veteran's foot conditions, including increased age, genetic factors, arthritis secondary to hereditary hemochromatosis, occupational and lifestyle factors, abnormal foot mechanics, abnormal anatomy, joint hypermobility, neurologic, soft tissue, skeletal, idiopathic or inflammatory causes.  Additionally, the Veteran never sought medical care, made complaints of, or was diagnosed with any of these conditions at any time during military service.  The Veteran's bilateral ingrown great toenails with partial removal were noted to be the only diagnosed condition related to the feet during military service, and the separation examination in 1976 and military examination in 1998 were negative for complaints or medical conditions.  The examiner also noted that there was no evidence of chronicity of complaints or care for any of these conditions for many years since military discharge, noting that the Veteran was seen for foot complaints in the mid-to-late 1990s and early 2000s regarding ingrown toenails, metatarsalgia, chronic capsulitis/synovitis left third MTP joints, and possible gout exacerbations.  The Veteran was found to have complaints of diffuse, chronic arthralgia of the feet in 2005 and was diagnosed with plantar fasciitis, Morton's neuromas, metatarsalgia, and arthritis secondary to hemochromatosis and chronic pain syndrome in 2005-2006.   The Veteran was diagnosed with mild degenerative joint disease of the bilateral first MTPs in 2006 on radiographs and bilateral hallux valgus in 2007.  The examiner also stated that there is nothing found to support any nexus between the Veteran's complaints of wearing-too small combat boots for an extended period during service and the later development of multiple foot complaints/conditions.  He concluded that wearing poorly-fitting shoes predisposed the Veteran to the risk of developing ingrown toenails, for which he has been granted service connection and is asymptomatic at this time, but would not be related in any way to his other claimed foot conditions.

The July 2014 VA examiner also stated that it was his medical opinion that the Veteran's claimed foot conditions were less likely than not caused by, related to, or permanently aggravated beyond the normal progression of the disease by the Veteran's great ingrown toenail excisions, subsequent infections, and eventual removal, because there is no nexus by which to link these conditions.  He reasoned that the weight of the medical literature does not support a nexus.  The examiner again explained the multifactorial etiologies of the Veteran's claimed foot disabilities; ingrown toenails and/or infections were not included.

An addendum opinion was provided in January 2015 in order to ensure compliance with the Board's remand instructions to refer the matter to a podiatrist, as the July 2014 VA examiner was a certified physician's assistant and not a doctor of podiatry.  The VA podiatrist noted review of the claims file with the July 2014 VA examiner.  He stated that it is not likely that a neuroma developed during the period of service and that it is not likely caused by the wearing of poorly-sized boots during military service, given no complaint of this type of pain during service and no mention of the complaint during his separation examination.  The examiner also stated that the presence of ingrown toenails would be very unlikely to cause any of the claimed conditions (hallux valgus, metatarsalgia, arthritis to great toe joints, or plantar fasciitis) unless such a condition was left unaddressed and it caused chronic poor balance, which he indicated does not appear to the case here.  He also stated that it is very unlikely that the ingrown toenail issue aggravated the mentioned conditions as generally, once surgery is performed to correct the toenail complaint, it becomes a non-issue from that point forward.

IV.  Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the weight of the evidence is against the Veteran's claim for service connection for a bilateral foot disability, other than the already-service-connected status post permanent removal bilateral great toenails.  Although the evidence demonstrates that the Veteran has current disabilities of the foot during the appeal period, to include hallux valgus, metatarsalgia, arthritis of the great toe joints, plantar fasciitis, and Morton's neuromas, the most probative evidence of record does not link the current disabilities to active service or indicate that these conditions were caused or aggravated by the Veteran's service-connected ingrown great toenails.   

With regard to whether the claimed disabilities arose during service, the Board notes that while the Veteran's service treatment records note multiple instances of treatment for ingrown toenails, there are no notations of any foot pain or other foot conditions during service.  Although a lack of notation in the service records is not a sufficient basis to find nonoccurrence in service, the Board has also considered statements made by the Veteran in his national guard records and to his treatment providers dating the onset of his foot pain (as opposed to pain originating from the ingrown toenails) to many years after military service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)(wherein the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as service treatment records).    

The Veteran is noted to have denied current or past foot trouble in his reported medical history given at his February 1981 enlistment examination for the Army National Guard.  Clinical evaluation of the feet at this time was also normal, with no abnormalities or defects noted.  The first mention of foot pain in the treatment records is from May 1994, nearly 20 years following active military service.  At December 1995 private treatment, the Veteran reported pain at the top of his left foot starting a few days prior, indicating that he had no idea why it hurt.  Had the Veteran been experiencing this pain since service, one would expect him to have communicated this to his physician in order to obtain proper treatment.  Additionally, although the Veteran reported at the July 2010 VA examination that he had pain in both great toe metatarsophalangeal and interphalangeal joints since 1975, this is also contradicted by his Army National Guard enlistment medical history.  At February 2005 private treatment, the Veteran complained of aching/sore feet for the prior six months.  Diffuse, chronic arthralgia of the feet was first diagnosed by x-ray evidence in February 2005.  Plantar fasciitis was first assessed in May 2005.  Hallux valgus was first assessed via foot films in August 2007.   Morton's neuroma was first assessed in March 2003, and the Veteran reported, at the January 2006 VA examination, that for the last year or two, he felt like he was walking on a marble over the right foot and midfoot area.  Additionally, although the Veteran has stated that he has had "foot problems" since service, with treatment throughout the 1970s and 1980s, he mostly describes this early symptomatology and treatment as relating to his ingrown great toenails, as opposed to his other claimed foot disabilities.

As noted above, evidence of record contradicts the Veteran's assertion of foot trouble and big toe pain (other than regarding the ingrown great toenails) since service, and therefore, his inconsistent statements of continual big toe and foot symptomatology (other than of the bilateral great toenails) since service are found to lack credibility.  See  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

None of the numerous VA examiners who have evaluated the Veteran have found that his current foot disabilities, other than ingrown toenails, are related to his military service, to include wearing ill-fitting boots for an extended period during boot camp and initial training.  Although several of the examination opinions were deemed inadequate for adjudicatory purposes due to limited rationale, misstatements of fact or misunderstanding of the questions presented, the Board finds the medical opinion of the September 2014 VA examiner, in association with the addendum provided in January 2015 by a doctor of podiatry to provide an adequate basis for a decision.  The examiner opined that the claimed foot disabilities were less likely as not caused by or related to his military service to include wearing too-small boots, he enumerated the multifactorial etiologies and reasoned that the medical literature does not support such a nexus and that wearing poorly-fitting shoes would predispose the Veteran to a risk of developing ingrown toenails but not the other claimed foot conditions.  He also clearly explained that there is no nexus by which to link the Veteran's ingrown toenails to any of the claimed conditions, that ingrown toenails and/or infections were not among the claimed conditions' multifactorial etiologies, and that therefore, the Veteran's claimed foot conditions were less likely than not caused by, related to, or permanently aggravated by the ingrown toenail excisions, subsequent infections, and eventual removal.  The Board finds that the report of the September 2014 VA examiner should be accorded significant probative weight, as it was based on full consideration of the Veteran's documented history and assertions, and is supported by a clearly-stated rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  It is additionally bolstered by the subsequent January 2015 addendum opinion provided by the VA podiatrist, who also stated that the presence of ingrown toenails would be very unlikely to cause any of the claimed conditions unless left unaddressed so as to cause chronic poor balance.  As described by the Veteran, he received continuous treatment for his ingrown toenails from a family physician during a prolonged period following service, approximately every six months.  The podiatrist further stated that aggravation by the ingrown toenail disability was unlikely, given that the condition essentially becomes a non-issue from the point of successful surgery.

The Board recognizes the Veteran's contentions that his claimed foot disabilities are related to his in-service experience with wearing ill-fitting boots.  While the Veteran is competent to state that he was issued too-small boots which cramped his toes during service, and the Board finds such statements credible, the Board finds that the Veteran is not competent to provide evidence that his current foot disabilities arose during service or are related to service because plantar fasciitis, arthritis, metatarsalgia, hallux valgus, and Morton's neuroma are not simple medical conditions which can be diagnosed by a lay person or for which the medical cause is readily apparent and may be divined by a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For the same reason, the Board also finds that Veteran's assertions that the claimed foot conditions are etiologically related to his service-connected bilateral ingrown-toenails, status post surgical removal do not represent competent evidence. 

The Board acknowledges the November 2010 private podiatrist opinion, based on the Veteran's report of continuous foot pain since service, that "[i]t is possible that the initial arthritic changes occurred while wearing the ill-fitting footwear."  However, the mere possibility that initial arthritic changes occurred during service does not rise to the level of "at least as likely as not," and the statement that "it is possible" renders the opinion speculative and not particularly probative evidence in support of the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim); see, e.g., Bostain v. West, 11 Vet. App. 124, 127-28 , quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  Additionally, this opinion is based solely on the reported history of the Veteran that the pain in his great toes began during his time in service wearing ill-fitting boots.  The examiner's opinion did not have the advantage of access to the records Veteran's claims file, and relies on a history given by the Veteran which the Board has found to be inconsistent with other evidence of record and therefore lacking in credibility.  The November 2010 opinion is therefore found to have little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case); see also, Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  

As such, the record does not contain competent, credible, and persuasive evidence which connects the Veteran's current foot disabilities to his active service.  A preponderance of the evidence is therefore against the Veteran's claim for service connection on a direct basis.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. §§ 3.102, 3.303.  The most probative evidence of record also does not demonstrate that any of the Veteran's current foot disabilities was caused or aggravated by his service-connected status post permanent removal bilateral great toenails.  Service connection is therefore also not warranted on a secondary basis.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. §§ 3.102, 3.310.  

Arthritis is among the diseases which may be service-connected on a presumptive basis if manifest to a degree of 10 percent or more within one year of separation from active military service.  See 38 C.F.R. § 3.307, 3.09.  In this case, however, the Board finds that the weight of the evidence is against such a finding.  The Veteran's active military service ended in April 1976, and his separation examination noted clinically normal feet.  Additionally, the Board finds highly probative that although the Veteran contends that he has had foot trouble since service, in his February 1981 enlistment examination for the Army National Guard, clinical evaluation of the feet was normal and the Veteran self-reported no present or past foot trouble.  The first mention of arthritis was in a May 1994 treatment record where the Veteran reported taking "arthritis pills."  X-ray evidence of arthralgia was first documented in February 2005, almost 30 years following separation from active military service.  Additionally, as explained above, the November 2010 podiatrist opinion indicating that it is possible that the Veteran's arthritis manifested during boot camp lacks probative value because it is speculative in nature and relies on a history given by the Veteran which the Board has found to be inconsistent with other evidence of record .  When considering the above, the Board finds that a preponderance of the evidence demonstrates that the Veteran's arthritis of the toes/feet did not manifest to a degree of 10 percent or more within one year of service.  Service connection on a presumptive basis is therefore not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For the foregoing reasons, the Board finds that the claim for service connection for a bilateral foot disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
 


[CONTINUED ON NEXT PAGE]

ORDER

Service connection for a bilateral foot disability, including recurring Morton's neuromas, bilateral hallux valgus, metatarsalgia, arthritis of the metatarsophalangeal joints, and plantar fasciitis, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


